Motion Denied and Order filed November 24, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00383-CV
                                  ____________

                    RICHARD A. DUNSMORE, Appellant

                                        V.

                   ALLEN HIGHTOWER ET AL, Appellee


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 78057-I

                                    ORDER

      Appellant Richard Dunsmore appeals the trial court’s order denying his
motion to recuse. On October 1, 2015, we dismissed the appeal for lack of
jurisdiction. On October 19, 2015, Dunsmore filed a document in this court
entitled, “Petition for Discretionery [sic] Review.” We treat that document as a
motion for rehearing. Tex. R. App. P. 49.1. The motion for rehearing is denied.

                                 PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.